l|\l THE UNlTED STATES D|STRICT COURT

FOR Tl-|E DlSTRlCT OF NEVV |V|EXICO

TO|\/ll\/lY ARNELL RUSSEL|_,

Piaimirr,
V_ civ 17-1272 RB/KBM

HONORABLE HEATHER WILSON,
Secretary, United States Air Force,
DEPARTMENT OF THE AlR FORCE,

Defendant.

SECOND ORDER TO SHOW CAUSE

Based upon Plaintiff’s lack of activity in this case and his failure to comply With
discovery obligations and the order requiring his appearance at a November 7, 2018
status conferencel this Court entered an Order to Show Cause (“OSC”). The OSC
required Plaintiff Tornmy Russe|l, Who is proceeding pro se, to file a response by
November 21, 2018 “showing cause Why this case should not be dismissed.” Doc. 33.
Piaintiff Was also ordered to include in his response dates he is available for deposition
in November and early Decernber of this year. ld. at 2. Plaintiff Was also cautioned that
failure to respond to the OSC Wou|d result in my recommendation to the presiding judge
for dismissal of this action iii/ithout further notice ld.

lnstead, Plaintiff merely filed a “Certificate of Ser\/ice of Plaintiffs [sic] Response
to Defendants [sic] initial Discovery Deficiencies” on No\/ember 21, 2018. See Doc. 34.

Plaintiff provided no explanation for his failure to abide by the orders of the Court or to

timely meet his discovery obligationsl l\/loreover, F’laintiff gave no indication of dates in
November or December Wben he Would be available to be deposed Simp|y put, to the
extent Plaintiff may have intended the filed Notice to constitute his response to the
OSC, it is insufficient Because Plaintiff is proceeding pro se, however, the Court vvill
provide Plaintiff a final opportunity to explain Why sanctions, including dismissal of his
claimsl should not be imposed

l'l' lS HEREBY ORDE;RED that no later than December 12, 2018, P|aintiff shall
file With this Court a response to this Second Order showing cause Why this case should
not be dismissed. Plaintiff shall provide dates he is available for deposition in December
of this year. Plaintiff is also hereby notified that failure to fully respond to this Order vvi|l

result in my recommendation to the presiding judge of dismissal Without further notice.

baeme

uNrTED sTATEs MAGisTRATEOJDGE

 

